DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-17 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: US 20150215903 A1), hereinafter Zhao, in view of Gupta et al. (Pub. No.: US 20180049219 A1), hereinafter Gupta.

With respect to claim 1, Zhao teaches A method for wireless communications at a first user equipment (UE), comprising: 
determining shared resources for communicating over one or more sidelink communication links ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), the shared resources comprising control resources and data resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); 
determining a first set of the control resources in a first frequency band corresponding to a first group of UEs, the first group of UEs comprising the first UE ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU); 
transmitting, to a second UE in the first group of UEs on a transmission beam over a first control block of the first set of the control resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), wherein the first control block is allocated to the first UE ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU).

Zhao does not explicitly teach a sidelink request to reserve a set of the data resources, and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses.  

However, Gupta teaches a sidelink request to reserve a set of the data resources ([0110], a sidelink request signal (e.g., DSS/STS) may be a request for channel access), and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses ([0110], a sidelink response signal (e.g., DRS) may be a response indicating whether the channel is available).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Gupta, a sidelink request to reserve a set of the data resources, and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses, into the teachings of Zhao, in order to control signaling mechanisms for sub-band scheduling in sidelink communications (Gupta, [0002]).

With respect to claim 2, the combination of Zhao and Gupta teaches the method of claim 1.  Zhao teaches receiving an indication, from a base station, that the first UE is assigned to the first group of UEs ([0081], for example, the network may refer to an eNB…One or more embodiments provided herein may be applicable to the control part of a D2D communication (e.g., the SA, D2DSS, or other control signal)..), wherein determining the first set of the control resources in the first frequency band is based at least in part on the indication ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); and determining that the first control block is allocated to the first UE based at least in part on the indication ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications).

With respect to claim 3, the combination of Zhao and Gupta teaches the method of claim 1.  Zhao teaches assigning a plurality of UEs to the first group of UEs, the plurality of UEs comprising the first UE and the second UE ([0081], the network may refer to an eNB…One or more embodiments provided herein may be applicable to the control part of a D2D communication (e.g., the SA, D2DSS, or other control signal)..); allocating each of a plurality of control blocks of the first set of the control resources in the first frequency band to a respective UE of the plurality of UEs ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); and transmitting, to the plurality of UEs, an indication of the plurality of control blocks, an indication that the plurality of UEs are assigned to the first group of UEs, or both ([0082]).

With respect to claim 4, the combination of Zhao and Gupta teaches the method of claim 1.  Zhao teaches receiving an indication, from a UE, that the first UE is assigned to the first group of UEs, wherein determining the first set of the control resources is based at least in part on the indication ([0082]); and determining that the first control block is allocated to the first UE based at least in part on the indication ([0082]).

With respect to claim 5, the combination of Zhao and Gupta teaches the method of claim 4.  Zhao teaches wherein the indication indicates that the first control block is allocated to the first UE ([0082]).

With respect to claim 12, the combination of Zhao and Gupta teaches the method of claim 1.  Zhao teaches wherein the first group of UEs comprises a different quantity of UEs than a second group of UEs, the method further comprising: transmitting, to one or more UEs, data over the data resources concurrently with a UE of the second group of UEs transmitting over the control resources in the first frequency band ([0082]).

With respect to claim 13, Zhao teaches A method for wireless communications at a first user equipment (UE), comprising: 
determining shared resources for communicating over one or more sidelink communication links ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), the shared resources comprising control resources and data resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); 
determining a first set of the control resources in a first frequency band corresponding to a first group of UEs, the first group of UEs comprising the first UE and a second UE ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU). 

Zhao does not explicitly teach monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request; and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable.

However, Gupta teaches monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request ([0110], a sidelink request signal (e.g., DSS/STS) may be a request for channel access…); and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable ([0110], a sidelink response signal (e.g., DRS) may be a response indicating whether the channel is available).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Gupta, monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request; and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable, into the teachings of Zhao, in order to control signaling mechanisms for sub-band scheduling in sidelink communications (Gupta, [0002]).

With respect to claim 14, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 24, this claim recites the method of claim 12, and it is rejected for at least the same reasons.

With respect to claim 25, Zhao teaches An apparatus for wireless communications at a first user equipment (UE), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to ([0045]): 
determine shared resources for communicating over one or more sidelink communication links ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), the shared resources comprising control resources and data resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); 
determine a first set of the control resources in a first frequency band corresponding to a first group of UEs, the first group of UEs comprising the first UE ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU); 
transmit, to a second UE in the first group of UEs on a transmission beam over a first control block of the first set of the control resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), wherein the first control block is allocated to the first UE ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU).

Zhao does not explicitly teach a sidelink request to reserve a set of the data resources, and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses.  

However, Gupta teaches a sidelink request to reserve a set of the data resources ([0110], a sidelink request signal (e.g., DSS/STS) may be a request for channel access), and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses ([0110], a sidelink response signal (e.g., DRS) may be a response indicating whether the channel is available).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Gupta, a sidelink request to reserve a set of the data resources, and monitoring, by the first UE on a receive beam over the first set of the control resources, for one or more sidelink responses, into the teachings of Zhao, in order to control signaling mechanisms for sub-band scheduling in sidelink communications (Gupta, [0002]).

With respect to claim 26, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 27, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 28, Zhao teaches An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to ([0045]):
determine shared resources for communicating over one or more sidelink communication links ([0082], A transmitter WTRU may transmit a Scheduling Assignment (SA) that may indicate, for example, resources (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications), the shared resources comprising control resources and data resources ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU, such as when WTRUs may be performing D2D communications); 
determine a first set of the control resources in a first frequency band corresponding to a first group of UEs, the first group of UEs comprising the first UE and a second UE ([0082], (e.g., time and frequency, for example subframe(s) and/or PRB(s)) used for transmission of D2D data to a receiver WTRU). 

Zhao does not explicitly teach monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request; and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable.

However, Gupta teaches monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request ([0110], a sidelink request signal (e.g., DSS/STS) may be a request for channel access…); and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable ([0110], a sidelink response signal (e.g., DRS) may be a response indicating whether the channel is available).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Gupta, monitoring, on a receive beam over a first control block of the first set of the control resources, for a sidelink request from the second UE to reserve a set of the data resources, the first control block allocated to the second UE and the sidelink request indicating that the first UE is a target UE of the sidelink request; and determining, based at least in part on the monitoring, whether to transmit a sidelink response to the second UE on a transmission beam over the first set of the control resources, the sidelink response comprising a positive sidelink response to the sidelink request or a negative sidelink response to the sidelink request, the positive sidelink response indicating that the set of the data resources are available and the negative sidelink response indicating that the set of the data resources are unavailable, into the teachings of Zhao, in order to control signaling mechanisms for sub-band scheduling in sidelink communications (Gupta, [0002]).

With respect to claim 29, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 30, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 6-11 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180206260 A1; “KHORYAEV”, ([0116])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469